    Case 5:20-cr-00066-H-BQ Document 35 Filed 10/30/20             Page 1 of 1 PageID 64



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 5:20-CR-066-01-H

DERRICK DAMOND WILBERT (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TTIE UMTED STATES MAGISTRATE ruDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilry and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          Datedoctobeth ,2020


                                             JA
                                                               lk
                                                     WESLEY HENDRIX
                                             UN      D STATES DISTRICT ruDGE
